ORDER

PER CURIAM:
AND NOW, this 13th day of November, 1996, A. George Glaseo, a/k/a Alphonz George Glaseo, having been disbarred from the practice of law in the State of California by Order of the Supreme Court of the State of California filed August 12, 1992; the said A George Glaseo, a/k/a Alphonz George Glaseo, having been directed on August 13, 1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that A George Glaseo, a/k/a Alphonz George Glaseo is disbarred from the practice of law in this Commonwealth, and he shall comply with ail the provisions of Rule 217, Pa.R.D.E.